Citation Nr: 1707876	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  13-00 348A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.   Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to March 8, 2012, and in excess of 50 percent thereafter.

2.   Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from February 1969 to December 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the United States Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which, in pertinent part, denied a rating in excess of 30 percent for the Veteran's PTSD and denied entitlement to a total disability rating based individual unemployability.  

A December 2012 rating decision later granted a 50 percent rating for PTSD, effective March 8, 2012.  However, as that award does not represent a total grant of benefits sought on appeal, the claim for a higher rating for PTSD remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in July 2016.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.   Prior to March 8, 2012, the Veteran's PTSD was manifested by no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  In particular, the Veteran experienced symptoms of irritability, detachment, anxiety, and sleep impairment.

2.   Since March 8, 2012, the Veteran's PTSD is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood and inability to establish and maintain effective relationships; at no point has the Veteran's PTSD been manifested by total occupational and social impairment.  In particular, the Veteran experiences symptoms of irritability, detachment, anxiety, sleep impairment, suicidal ideation, and difficulty in adapting to stressful situations.

3.   The Veteran's PTSD is shown to at least as likely as not preclude him from securing and following substantially gainful employment consistent with his educational and occupational background.


CONCLUSIONS OF LAW

1.   Prior to March 8, 2012, the criteria for a rating in excess of 30 percent for service-connected PTSD have not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

2.   Since March 8, 2012, the criteria for a rating of 70 percent for service-connected PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

3.   The criteria for TDIU are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).   In the present case, the VCAA duty to notify for an increased rating for PTSD and for a total disability rating based on individual unemployability was satisfied by a May 2010 letter sent to the Veteran.  

VA also has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Service treatment records are associated with the claims file, as are post-service private records, VA examination reports and VA treatment records.  There is no indication that there are any outstanding pertinent documents or records that have not been obtained, or that are not adequately addressed in documents or records contained within the claims folder.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of these claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With respect to the July 2016 Board hearing, the United States Court of Appeals for Veterans Claims (Court) held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the July 2016 hearing, the Veterans Law Judge discussed the issue on appeal.  Information was obtained from the Veteran regarding the extent and frequency of his PTSD symptoms.  The Veteran has not asserted that there was any prejudice with regard to the conduct of the hearing.  The discussion during the hearing did not reveal any additional evidence that might be available that had not been submitted or sought.  Under these circumstances, nothing gives rise to the possibility that evidence has been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2).

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of the claims.

II.  Increased Rating

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

VA is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  The reasonable doubt doctrine dictates that all symptoms be attributed to the veteran's service-connected disability.  See Mittleider, 11 Vet. App. at 181. 

The Veteran's PTSD is rated as 30 percent disabling prior to March 8, 2012 and 50 percent thereafter under 38 C.F.R. § 4.130, Diagnostic Code 9411. 

PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula for Mental Disorders, a 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id.  

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or inability to establish and maintain effective relationships.  Id.

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing effective work and social relationships.  Id.

A 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and, mild memory loss (such as forgetting names, directions, recent events). Id.

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.   The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

The Period Prior to March 8, 2012

VA treatment records from February 2009 indicate that the Veteran reported doing "ok" since resuming his Celexa medication.  He reported looking forward to an upcoming trip to the United States to attend his daughter's wedding.  He also looked forward to visiting his son in Virginia and his brother in Las Vegas.

VA treatment records from May 2009 note that the Veteran enjoyed his visit with his children and grandchildren.  He reported being proud of them.  He also reported that his girlfriend did not accompany him to see his family and he decided to end the relationship.  The examiner noted that the Veteran was able to process his thoughts and feelings appropriately.

VA treatment records from November 2009 indicate that the Veteran complained of trouble sleeping with nightmares due to worries related to work.  VA treatment records from December 2009 document that the Veteran reported being frustrated, depressed, and angry about the situation between him and his supervisor at work.  The Veteran's mood was noted to be dysphoric but he did not have any suicidal or homicidal ideation.

VA treatment records from February 2010 indicate that the Veteran continued to be frustrated with his work situation.  The examiner noted that he did not have any suicidal or homicidal ideation, no paranoia, no delusions, and that his memory was grossly intact.

VA treatment records from May 2010 indicate that the Veteran reported recurrent, disturbing memories, irritability, and trouble sleeping.  He did not have any suicidal or homicidal ideation but reported experiencing difficulty in putting his recovery skills into practice.

The Veteran was afforded a VA examination in June 2010.  On examination, he reported that he killed enemy combatants and experienced intense fear and horror while in Vietnam.  The examiner noted that the Veteran had symptoms linked to his combat experience.  He reported re-experiencing symptoms of infrequent nightmares and occasional intrusive thoughts about combat.  The examiner noted that the Veteran avoided conversations about combat was detached from others, and had diminished interest on a daily basis.  He also noted that the Veteran experienced impaired sleep, impaired concentration, hypervigilance, and irritability on a daily basis.  Occasional exaggerated startle response was noted.  

VA treatment records from June 2010 indicate that the Veteran resigned from his job as a plumber in January 2010.  The Veteran reported getting along well with co-workers and supervisors, and that he was doing well until one of his supervisors put pressure on him to perform as if he did not have any disabilities.  The examiner stated that the Veteran did not resign from work because of his PTSD but because he thought he was being treated unfairly by his supervisor.  He noted that the Veteran experienced nightmares infrequently and occasional intrusive thoughts about combat.  He additionally noted that the Veteran avoided conversations about combat, was detached from others, and had diminished interest on a daily basis.  The Veteran experienced impaired sleep and concentration, irritability, exaggerated startle response, and hypervigilance.  He did not experience impairment of thought process or communication, delusions or hallucinations, inappropriate behavior, or suicidal or homicidal thoughts.  He additionally did not experience panic attacks but did have moderate anxiety.  The examiner noted that the Veteran's romantic relationship ended at the end of 2009 because he engaged in frequent arguments with his partner.  He also noted that the Veteran engaged in occasional social and leisure activities. 

VA treatment records from August 2010 indicate that the Veteran attended a class on starting a business with another Veteran from his PTSD group.

VA treatment records from October 2010 indicate that the Veteran was enthusiastic about various classes and workshops and the potential of starting his own business.  He reported that his son would be stationed in Guam and was looking forward to having his grandchildren near.  He also reported that his relationship was going well and that his girlfriend's son had become attached to him.

A November 2010 VA examiner opined that the Veteran experienced mild occupational impairment due to irritability but generally had satisfactory functioning.  He indicated that the Veteran experienced social impairment due to detachment and irritability and there was occasional decrease in work efficiency and there were intermittent periods of inability to perform occupational tasks due to signs and symptoms but he generally had satisfactory functioning.

VA treatment records from March 2011 indicate that the Veteran shared the progress he was making with his plant nursery project.  The Veteran reported giving presentations about his nursery activities to other Veterans and members of the community.  He stated that his relationship with his girlfriend was doing well.  He described her as very supportive of his endeavor.  

Based on the evidence of record, prior to March 8, 2012, a rating in excess of 30 percent is unwarranted.  In particular, the Veteran experienced a moderate level of anxiety, sleep impairment, impaired concentration, hypervigilance, and irritability.  The Veteran engaged in leisure activities and had a relationship with his daughter, son, brother, and grandchildren.  He did not experience impaired judgment or insight.  He experienced no homicidal or suicidal ideation during this time.  He did not have panic attacks.  Nor did he experience other symptoms on a par with the level of severity exemplified in these manifestations.  These symptoms are representative of those contemplated by the 30 percent rating criteria, which are reflective of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  

Notably, the evidence prior to March 8, 2012, does not show flattened affect or disturbances of motivation and mood.  Indeed, the Veteran's behavior was noted to be appropriate on VA examination and in VA outpatient treatment records.  Throughout the Veteran's VA treatment records prior to March 8, 2012, it is noted that the Veteran did not experience suicidal or homicidal ideation.  

The competent evidence during this period also fails to show circumstantial, circumlocutory, or stereotyped speech.  VA treatment records note the Veteran's speech was normal in September 2009, December 2009, June 2010, and September 2010.  He additionally had normal speech on VA examination in June 2010 and there was no impairment of thought process or communication on examination. 

Moreover, although the Veteran's thought content included intrusive thoughts about Vietnam experiences, as reported by the Veteran, the June 2010 examiner found that the Veteran did not experience hallucinations nor did he experience delusions. 

The medical evidence during this period also fails to show evidence of difficulty in understanding complex commands, or any deficiencies regarding judgment, memory, or abstract thinking; although the Veteran reported that he had some difficulties with attention.  The objective medical testing indicates that the Veteran had no memory loss or impairment.  

Furthermore, the evidence prior to March 8, 2012 shows the Veteran is fully capable of taking care of his personal needs and managing his finances or VA benefits, as noted in the June 2010 VA examination report.  In this regard, the examiner noted the Veteran exhibited the ability to maintain personal hygiene and his activities of daily living were not impaired. 

It is acknowledged that the Veteran endorsed having difficulties with relationships throughout his VA treatment.  However, the VA treatment records indicate that he visited with his daughter, son, and grandchildren.  Additionally on VA examination in June 2010, the Veteran reported doing well and getting along with his co-workers and supervisors before his boss put pressure on him to perform his job as if he did not have any disabilities.  He also maintained a personal relationship with a girlfriend.  Considering all of the above, the Board finds that, during the period prior to March 8, 2012, difficulty establishing and maintaining effective work and social relationships is not shown. 

Lastly, in a November 2010 addendum opinion, the examiner reported that the Veteran experienced mild occupational impairment due to irritability but had generally satisfactory functioning.  The examiner noted that the Veteran experienced social impairment due to detachment and irritability.  He stated that there was occasional decrease in work efficiency or there were intermittent periods of inability to perform occupational tasks due to signs and symptoms but generally satisfactory functioning.  The examiner did not, however, endorse the criteria found in the 50 percent evaluation or similar symptoms of that representative level of severity - i.e., the examiner did not indicate that, during the relevant time period, the Veteran suffered from a flattened affect, impaired speech, panic attacks, significant cognitive impairment, impaired judgment, disturbances of motivation and mood, or that he had definite difficulty in establishing and maintaining effective work and social relationships.  Rather, the examiner stated that the Veteran had generally satisfactory functioning occupationally and socially. 

In sum, the evidence shows that the Veteran experienced nightmares, intrusive thoughts about combat, detachment from others, diminished interest, impaired sleep and concentration, irritability, exaggerated startle response, and hypervigilance.  However, these symptoms do not more nearly approximate the severity level contemplated by a 50 percent evaluation.  His occupational and social impairment during this period was not severe, in that the evidence demonstrates that he was able to maintain close relationships with his family, got along with co-workers, and although some relationship problems were noted, he entered into a new relationship that he described as encouraging and supportive.  Therefore, the Board finds that the Veteran's disability picture more nearly approximates the severity level of a 30 percent evaluation for the period prior to March 8, 2012.

The Period Since March 8, 2012

VA treatment records from March 8, 2012, indicate that the Veteran reported an increase in PTSD symptoms and felt like he was losing the recovery skills he learned.  The Veteran was willing to join aftercare group.  His mood was dysphoric and irritable, his memory was grossly intact, his judgment and insight were fair, and he reported no delusions, ideas of reference, or suicidal or homicidal ideation. 

VA treatment records from March 26, 2012 indicate that the Veteran was active in group therapy and able to share his thoughts and feelings appropriately.  His mood was dysphoric, and he was frustrated with his situation, but he reported no psychosis or suicidal or homicidal ideation. 

VA treatment records from November 2012 indicate that the Veteran was apprehensive about meeting his estranged daughter.  He reported that he talked to her on the phone and gave her permission to visit him and that he was looking forward to meeting her and her family.  The treatment records indicate that the Veteran had a post-thanksgiving dinner with his group members with "lots of sharing and laughing".  The examiner noted that the Veteran was upbeat and enjoyed the dinner with the group members.

The Veteran was afforded a VA examination for his PTSD in December 2012.  On examination, he reported that a previous romantic relationship ended at the end of 2009 because he engaged in frequent arguments with his partner.  In December 2012, he was in a new relationship for three years (since approximately 2009).  The Veteran stated that he experienced problems with irritability and intrusive thoughts about Vietnam.  The examiner noted that the Veteran engaged in occasional social and leisure activities.  The Veteran reported that he had not seen his daughter in 41 years and stated that he was happy to have had the chance to meet with her.  The examiner noted that the Veteran experienced mild impairment due to irritability but denied suicidal ideation.  He also noted that the Veteran had difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  The examiner additionally noted that the Veteran made efforts to avoid thoughts, feelings, or conversations associated with the trauma, and made efforts to avoid activities, places, and people that arouse recollections of the trauma.  Markedly diminished interest or participation in significant activities and feelings of detachment or estrangement from others was also noted.  The Veteran experienced restricted range of affect.  The examiner stated that the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  Depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, as well as difficulty in adapting to stressful circumstances, including work or as worklike setting, was noted.  The examiner concluded that occupational and social impairment with reduced reliability and productivity best summarized the Veteran's level of occupational and social impairment. 

VA treatment records from January 2013 indicate that the Veteran broke up with his girlfriend and that he was more irritable and depressed.  At that time, the Veteran was looking forward to beginning his job at the Fish and Wildlife Service. 

VA treatment records from February 2013 indicate that the Veteran was working; however, he was unable to go to work one day due to stress and his inability to sleep.  The Veteran's girlfriend had kicked him out of the house and he was staying on his ranch.

VA treatment records from March 2013 indicate that the Veteran complained of increased stress related to pain, difficulty sleeping, and a breakup with his girlfriend.  He reported liking his new job but expressed concern about his difficulty concentrating and feeling unsteady at times.  He was alert and oriented to person, place, day, and date.  His mood was depressed, irritable, and frustrated and his affect was full.  His stream of thought was linear and goal oriented.  He did not have any suicidal or homicidal ideation, paranoia, or delusions.  He reported being more forgetful and experiencing difficulty concentrating.  His judgment and insight were fair. 

VA treatment records from June 2013 indicate that the Veteran felt overwhelmed with work duties and was feeling lonely and depressed.  He denied any dangerous or suicidal thoughts but stated that he did not know what to do and was looking for answers.  His mood was dysphoric and irritable, his affect was full, his speech was normal, his stream of thought was linear and goal oriented, his memory was grossly intact, and his judgment and insight were fair. 

Later June 2013 VA treatment records indicate that the Veteran was feeling even more depressed because he had resigned from work.  He reported having little interest, energy, or motivation to engage in usual activities.  His mood was depressed and his affect was congruent with mood.  His speech was normal and his stream of thought was linear and goal oriented.  He did not have any suicidal or homicidal ideation, nor did he experience paranoia or delusions.  His memory was grossly intact and his judgment and insight were fair. 

A June 2013 note certifying illness indicates that as a result of the Veteran's medical condition, he required "no duty."  The document indicates that the Veteran at times experienced delusions and feelings of paranoia.  He reported chronic feelings of depression and suicidal ideation and problems with obsessional thinking.  At times the Veteran's speech would be illogical, obscure, and irrelevant.  He also sometimes experienced panic or depression affecting his ability to function independently, appropriately, and effectively.  The examiner noted that the Veteran sometimes had feelings of anger and thoughts to do harm to others.  He reported becoming disoriented at times and noted that he sometimes would not keep up with personal hygiene or appearance.  He also had difficulty in adapting to stressful circumstances (including a work-like setting) in that he would isolate at his ranch property up to a week at a time.  Additionally, the report noted that the Veteran had few close friends and relatives.

VA treatment records from August 2013 indicate that the Veteran's mood/energy had increased.  He reported that he was sad about his history of failed relationships but was able to process his thoughts and feelings appropriately.  He acknowledged several long-term friendships and family relationships and reported that he was planning on visiting his daughter to see his two grandchildren for the first time in October.

VA treatment records from October 2013 indicate that the Veteran reported that he visited with his daughter and grandchildren and enjoyed spending time with them.  He reported being pleasantly surprised that he was treated so well and was welcomed with open arms.  He stated his primary stress was unemployment and financial strain.  His mood was euthymic, his affect was full and his stream of thought was linear and goal oriented.  He did not have any suicidal or homicidal ideation nor did he experience paranoia or delusions.  His memory was grossly intact, his judgment was intact, and his insight was noted to be better.

VA treatment records from January 2014 document that the Veteran was feeling depressed, lonely, and frustrated with his situation.  He was tearful when commenting that his son would be leaving to go to Diego Garcia.  His mood was depressed, his affect was congruent with mood (easily tearful), his stream of thought was linear and goal oriented, and he did not have any suicidal or homicidal ideation.  His memory was grossly intact, his insight was fair, and his judgment was poor.  During a mental health study conducted in January 2014, the Veteran reported that he had thoughts of killing himself but would not carry them out.  He reported experiencing symptoms of depression, irritability, avoidance, isolation, and difficulty sleeping.

In a March 2014 statement, the Veteran's girlfriend reported that the Veteran had problems being in a crowd, road rage, nightmares, and trust issues.  

VA treatment records from April 2014 indicate that the Veteran reported living in a shed with no electricity or running water and that he would go to the mall to clean himself.  He reported drinking more due to pain in his lower back, right knee, and left shoulder.  He declined assistance to find more suitable housing and instead stated "[he] like[s] [his] privacy and no one bothering [him]"

VA treatment records from May 2014 document that the Veteran quit drinking due to finances.  He spoke about recurrent problems maintaining relationships and of the impact depression, PTSD, and substance abuse had on his relationships.  He was alert, and oriented to person, place, day, and date.  He expressed frustration with pain and his situation.  His affect was full, his speech was normal, and his stream of thought was linear and goal oriented.  He reported that he did not experience suicidal or homicidal ideation nor did he have any paranoia or delusions.  His memory was grossly intact and his judgment and insight were fair. 

VA treatment records from July 2014 indicate that the Veteran began drinking again and complained of ongoing problems with pain, stress, and unemployment.  He reported that his son visited for a short time and he was feeling better and more optimistic but then felt isolated after his son left.  He reported that he did not care much and was not motivated to do anything different with his treatment.  

VA treatment records from September 2014 indicate that the Veteran stopped drinking and was attending church.

VA treatment records from December 2014 indicate that the Veteran reported lack of interest and participation in meaningful activities.  He reported a sense of detachment from others; a pessimistic and fatalistic attitude about the future; sleep problems; and staying at home because he was irritable and concerned that he may have angry outbursts with peers, friends, and relatives.  He stated that he was sad most of the time and reported using alcohol every day, approximately 16 shots per day.

Later December 2014 VA treatment records indicate that the Veteran quit drinking and was encouraged by his daughter-in-law to use healthier methods of coping. 

VA treatment records from January 2015 document that since the Veteran's previous session, he increased his attendance at church, increased recreational activities without alcohol and was visited by his son. 

The Veteran was afforded a VA examination for his PTSD in April 2015.  The examiner noted diagnoses of PTSD, major depressive disorder, and alcohol use disorder.  He stated that the symptoms attributable to PTSD are distress at recalling memories, intrusive thoughts of military trauma, emotional and physiological reactions to reminders and memories of trauma, avoidance of locations and situations due to reminders, ongoing guilt, increased startle reaction, and mistrust.  The symptoms attributable to major depressive disorder are depressed mood and sadness, low energy, lack of motivation, appetite instability, social withdrawal and anhedonia.  

The examiner opined that the Veteran has "total occupational and social impairment with regard to all mental diagnoses."  He further stated, however, that "based on the Veteran's mental health notes and treatment records, the Veteran's PTSD symptoms appeared to be stable.  Notes also indicate episodic depressive symptoms with chronic alcohol use.  Following his leaving his last job in June 2013, medical notes indicate a worsening of depressive symptoms and increase alcohol use.  The Veteran's occupational and social impairment is approximately equally attributable to PTSD symptoms and depression/alcohol use disorder symptoms."  On examination, the Veteran reported that he was dating a woman since the eight months prior and that they do not live together and their relationship is off and on.  He reported living alone in a rural area where he has little contact with other people.  He stated that he has contact with his siblings via phone every few weeks and they invite him to family events, some of which he would attend.  He reported spending time in his garden or sitting outside.  He stated that he gets bored and often spends the day drinking until he falls asleep.  The examiner noted that the Veteran tends to avoid social and leisure activities.  

The examiner stated that with regard to the June 2013 note for unemployability, in a phone call to the Veteran's treating psychiatrist, she clarified that her recommendation that the Veteran was unable to work was based on significant difficulties associated with PTSD as well as alcohol use symptoms and depression.  She stated that the Veteran put in significant effort to manage symptoms and improve his life and that he would probably have difficulty functioning in a work environment with PTSD playing a significant role in the disability he experiences at work.  

The Veteran reported that during the day, he is able to turn his attention to gardening, but at night, memories come back and he has difficulty not thinking about them.  He reported having dreams about experiences that happened and waking up in a sweat with dreams occurring when he does not drink and when alone.  He denied any physical reactions to memories, but reported anger and irritation at many things.  He reported drinking to avoid thoughts and focusing on gardening or his children when talking with them.  He reported feeling cutoff from others emotionally, that he experiences no positive feelings and that he feels he has nothing to look forward to in life.  He stated that he avoids interacting with others and that he believes he will probably have difficulty finding a job due to his alcohol intake.  He reported that he thinks about killing himself and intentionally spends time in the hot sun hoping he will "drop."  He denied trying to actively kill himself or having any firearms.  Persistent negative emotional state, markedly diminished interest or participation in significant activities, and feelings of detachment or estrangement from others was noted.  The Veteran also experienced reckless or self-destructive behavior, problems with concentration, and sleep disturbance.  

The examiner opined that the PTSD symptoms cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The Veteran experienced depressed mood, chronic sleep impairment, flattened affect, and disturbances of motion and mood.  On examination, there was no impairment of thought process or communication, he denied delusions and hallucinations, and his behavior was appropriate.  His ability to maintain personal hygiene and orientation to person, place, and time, were normal.  He denied obsessive or ritualistic behavior and his rate and flow of speech was normal.

Based on the above evidence, the Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that more nearly approximates that which warrants the assignment of a 70 percent disability rating.  See 38 C.F.R. § 4.7 (2016). 

In reaching this conclusion, the Board notes that the Veteran's symptoms include at least two reports of suicidal thoughts, without specific plans or intent; difficulty in adapting to stressful situations; an inability to establish and maintain effective relationships; markedly diminished interest or participation in significant activities; and feelings of detachment or estrangement from others.  The Board notes that the Veteran's VA treatment records do not document the Veteran having any suicidal ideation; however, all of his records have noted some of the above-listed symptoms.  In summary, the Board finds that the above symptoms most closely approximate the higher 70 percent rating. 

The Board recognizes that all of the above-listed symptoms have not been noted at all times or in all records.  That said, the severity of the Veteran's PTSD overall appears to have been essentially consistent for the entire appellate time period.  For this reason, staged ratings are not applicable.  See Fenderson, 12 Vet. App. at 119. Therefore, as explained above, the medical evidence supports the Board's conclusion that a 70 percent rating is warranted for the entire appeal period.

However, a rating greater than 70 percent is not appropriate for any period of time on appeal because the Veteran does not have total social and occupational impairment.  Although the Veteran clearly has a serious disability, the evidence does not show that there is total occupational and social impairment.  He does not have symptoms such as gross impairment of thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others (while he reported suicidal thoughts on VA examination in April 2015, he denied plans or intent); intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  As noted, while the Veteran has expressed suicidal thoughts, multiple treatment providers have concluded that he did not appear to be a danger to himself or others.  Additionally, during much of his VA treatment, the Veteran denied suicidal or homicidal ideation.  
As such, his symptoms more closely approximate those for a 70 percent rating, specifically suicidal or homicidal ideation, but without rising to the level required for a 100 percent rating, specifically a persistent danger of hurting self or others.  

The Board acknowledges the June 2013 note which indicates that the Veteran experienced obsessional thinking, at times had illogical, obscure, or irrelevant speech; experienced thoughts of harming others; reported becoming disoriented at times; and that he had difficulties with personal hygiene and appearance.  However, the Veteran did not report these same symptoms on later VA examination in April 2015 nor are any of these symptoms documented in his VA treatment records.  Indeed, when describing his symptoms at his July 2016 Board hearing, the Veteran did not endorse any of the above.  Thus, the Board affords the June 2013 note little probative weight and finds that it is outweighed by the later VA examination and the multitude of VA treatment records, which do not document any of those symptoms.

As noted above, the Board acknowledges that a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan, 16 Vet. App. at 442.  However, as the Court held in Mauerhan, without the examples noted in the rating criteria, differentiating a 50 percent evaluation from a 70 percent evaluation would be extremely ambiguous.  By extension to the present case, without the examples, differentiating the 70 and 100 percent ratings would be equally ambiguous.  The Board is to consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment.  If the evidence demonstrates that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate equivalent rating should be assigned.  Id.  In this case, however, the Board concludes that the Veteran's psychiatric symptoms do not cause total occupational and social impairment as contemplated for a 100 percent rating.  The Veteran's symptoms and the severity thereof have been fully contemplated in assigning the 70 percent rating. 

As to occupational and social functioning, the April 2015 VA examiner found that the Veteran's relationships are affected by his poor moods and irritability and that generally the Veteran prefers to isolate himself.  The examiner also indicated that the Veteran would likely be significantly impaired in a work environment that required frequent interactions with customers, co-workers or supervisors due to withdrawal and mistrust of others due to possible increased irritability associated with alcohol use disorder and PTSD symptoms.  That said, the Veteran has reported that he sometimes will go to family functions and enjoys spending time in his garden.  VA treatment records also indicate that the Veteran attends church and visited family members including his estranged daughter.  The Veteran also reported having a supportive daughter in-law.  Thus, the Veteran does not have total social and occupational impairment sufficient to warrant a total schedular rating.  He does have some deficiencies in several areas, but the greater weight of evidence demonstrates that it is to a degree that is contemplated by the 70 percent rating assigned herein.  Again, in determining that a rating in excess of 70 percent is not warranted, the Board has considered the Veteran's complaints regardless of whether they are listed in the rating criteria, but for the reasons discussed above concludes that the Veteran's level of social and occupational impairment does not warrant a rating in excess of the currently assigned 70 percent rating. 

The Board acknowledges the April 2015 VA examiner's conclusion that the Veteran has total occupational and social impairment; however, the examiner further clarified that his symptoms were stable.  The remainder of the examination report alternatively indicates both positive and negative findings on similar points.  For example, the examiner pointed out that the Veteran enjoyed gardening, but then later noted that he had no positive feelings about anything.  Also, he noted that the Veteran had positive relationships with his family, but later noted that he was cut off from everyone.  Thus, given the internal inconsistencies within the report, especially with respect to social functioning, the Board finds that the report is less probative in its statement regarding "total occupational and social impairment".  In reviewing the remainder of the lay and medical evidence, however, the Board concludes that the symptoms associated with the Veteran's service-connected PTSD most closely approximately that of a 70 percent rating.  See Mittleider v. West, 11 Vet. App. 181 (1998). 

Thus, for the reasons and bases set forth above, the Board concludes that an increased rating of 70 percent, but no more, is warranted from March 8, 2012.  

Extra-schedular

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.  

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

The criteria here amply account for the Veteran's complaints of symptoms associated with his PTSD which include anxiety, depression, irritability, sleep impairment with nightmares, social isolation, and intrusive thoughts.  These are exactly the types of manifestations considered under the General Rating Formula for Mental Disorders.  Further, the rating criteria are not a laundry list, and any complaints related by the Veteran may be considered accounted for by analogy to the listed exemplar criteria.  Mauerhan, supra.  There are no "outlier" complaints or symptoms reported that are not of the types addressed by the General Rating Formula for Mental Disorders. 

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, the evidence does not indicate that such a situation exists in this case, nor has the Veteran contended such.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  As such, there is no need for further discussion of extraschedular entitlement.

Total Disability Rating Based on Individual Unemployability

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16 (2016).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2016).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  See 38 C.F.R. § 4.16(a) (2016).  The Court noted the following standard announced by the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

VA's General Counsel has held that under 38 C.F.R. § 4.16, a total rating based on individual unemployability (TDIU) may be assigned based upon a Veteran's temporary (i.e., non-permanent) inability to follow a substantially gainful occupation. 

It was noted, however, that not every period of inability to work will establish an inability to follow a substantially gainful occupation warranting a TDIU rating, because it may be possible to secure and retain employment and to earn significant income despite occasional periods of incapacity. 

It was further noted that "[i]n view of the availability of medical leave, leaves of absence, and other routine accommodations for periods of incapacity, it is reasonable to conclude that some periods of incapacity or time lost from work would not preclude a Veteran from securing or maintaining substantially gainful employment."  VAOPGCPREC 5-2005 (Nov. 25, 2005).

A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).
	
A total disability rating for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, that disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2016).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].
In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment cause by non service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

Analysis

The record reflects that the Veteran stopped working for the Fish and Wildlife Service on June 18, 2013.  Therefore, the Board will consider whether the Veteran was unable to maintain substantially gainful employment by reason of his service-connected disabilities from that date.

Since June 18, 2013, the Veteran's service-connected disabilities are PTSD, now rated as 70 percent disabling; diabetes mellitus, rated as 20 percent disabling; hearing loss, rated as 10 percent disabling; and tinnitus, rated as 10 percent disabling.  Thus, his service-connected disabilities meet the schedular criteria for consideration of TDIU under 38 C.F.R. § 4.16(a).  The question thus becomes whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  See 38 C.F.R. § 4.16(a) (2016). 

For reasons stated immediately below, the Board finds that the evidence of record demonstrates that the Veteran's service-connected PTSD renders him unable to secure or follow a substantially gainful occupation. 

On his application for a total disability rating based on individual unemployability, the Veteran asserted that his PTSD, diabetes mellitus, type II, tinnitus, and hearing loss prevent him for securing or following any substantially gainful occupation.

The Board notes that the Veteran did not graduate high school and did not attend college.  He worked in plumbing for approximately twenty two years.  VA treatment records from October 2009 indicate that the Veteran experienced stress related to his work environment and conflict with his supervisor.  VA treatment records from December 2009 indicate that the Veteran was frustrated, depressed, and angry with his supervisor at the time.  The Veteran asserted that he had a problem with his supervisor because the supervisor did not take into consideration his disabilities, particularly his knees.  He wanted the Veteran to perform like everyone else.  VA treatment records from November 2009 indicate that the Veteran complained of trouble sleeping with nightmares due to worries related to work.  The Veteran reported that he wanted to resign from work rather than return to the same situation.  He stated that he did not trust himself around his supervisor and did not want to put himself in a situation he could not control.

VA treatment records from June 2010 indicate that the Veteran did not resign from work for PTSD but because he thought he was being treated unfairly by his supervisor.  

A VA Note Certifying Illness and Medical Evaluation from June 2013 indicates that the Veteran's treating psychiatrist found that as a result of the Veteran's medical condition, he required "no duty."  

An August 2012 VA examination report indicates that the examiner found that the Veteran's diabetes mellitus, type II, does not impact his ability to work.

On PTSD examination in December 2012, the examiner found that the Veteran had difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including work or a worklike setting.

The Veteran was afforded another VA examination in April 2015.  As noted previously, the examiner opined that the Veteran has "total occupational and social impairment".  That statement, however, was the purported conclusion of an internally inconsistent report of the Veteran's symptoms, which did not in fact show total social impairment.  That examiner did note, however, the June 2013 Veteran Center document which indicates that the Veteran left his work as a plumber due to difficulties with management of his PTSD including interpersonal dynamics/relationships.  The same document indicates that he worked for the Division of Fish and Wildlife Service from January to June 2013 but left the position under the recommendation of a VA staff psychiatrist and at the time of resignation, experienced light headedness, delusional thoughts and disorientation.  It also indicates that he took computer classes with difficulties completing class assignments.  

At his March 2014 appeal hearing, the Veteran reported that he worked for the Fish and Wildlife Service and was catching snakes in the forest which caused strong memories of Vietnam.  He felt unsafe in the field due to knee and back injuries and because of his use of morphine to manage pain.  

The April 2015 examiner contacted the Veteran's treating psychiatrist regarding her June 2013 note indicating that the Veteran required "no duty".  Dr. J.G. then clarified her recommendation that the Veteran was unable to work was based on significant difficulties associated with PTSD as well as alcohol use symptoms and depression.  Dr. J.G. reported that the Veteran would probably have difficulty functioning in a work environment with PTSD playing a significant role.  The examiner stated that VA treatment records from September 2013 noted that the Veteran was waiting for his unemployability claim and had been neglecting his landscaping business due to him getting into a rut with low motivation or energy.  The Veteran reported that he finds people irritating and that he will probably have difficulty finding a job due to his alcohol intake.  He reported that he believes it is safer for him to be at home and avoid others.

The examiner opined that the Veteran is likely to be significantly impaired in a work environment that required frequent interactions with customers, co-workers or supervisors due to withdrawal and mistrust of others due to possible increased irritability associated with alcohol use disorder and PTSD symptoms.  Alcohol use disorder, PTSD, and depression symptoms such as reduced concentration, increased distractibility, and slowed reactions would likely increase the possibility of someone being accidentally injured in a work place environment that had moving equipment or machinery.  The examiner additionally opined that alcohol use disorder, PTSD, and depression share symptoms of impaired concentration, low energy, and slowed reactions, which would result in decreased productivity in most work environments.  

Having carefully considered the evidence of record, the Board finds that the criteria for a TDIU have been met.  Specifically, a June 2013 note from the Veteran's treating psychiatrist recommends "no duty" for the Veteran.  On VA examination in April 2015, the examiner specifically found that the Veteran is likely to be significantly impaired in a work environment that requires frequent interactions with customers, co-workers or supervisors due to withdrawal and mistrust of others due to possible increased irritability associated with alcohol use disorder and PTSD symptoms.  The examiner then further opined that alcohol use disorder, PTSD, and depression symptoms such as reduced concentration, increased distractibility, and slowed reactions would likely increase the possibility of someone being accidentally injured in a work place environment that had moving equipment or machinery.  The examiner additionally opined that alcohol use disorder, PTSD, and depression share symptoms of impaired concentration, low energy, and slowed reactions, which would result in decreased productivity in most work environments.  

Here, as noted above, the Veteran has predominantly worked in plumbing, which requires frequent interactions with customers and co-workers.  Indeed, VA treatment records prior to June 2013 show that the Veteran struggled with his supervisor and ultimately quit his job because he did not want to put himself in a situation that he could not control.  A VA treatment note from June 2013 indicates that the Veteran left his work as a plumber due to difficulties with management of his PTSD, including interpersonal dynamics/relationships.  Additionally, in April 2015 the Veteran's treating psychiatrist clarified that her recommendation that the Veteran was unable to work was based on significant difficulties associated with PTSD as well as alcohol use symptoms and depression.  The psychiatrist reported that the Veteran would probably have difficulty functioning in a work environment with PTSD playing a significant role in the disability he experiences at work.  

The Board acknowledges that the Veteran has not been awarded a 100 percent disability rating for his PTSD.  However, while the Board has found that the Veteran is likely to be significantly impaired in a work environment that requires frequent interactions with customers, co-workers or supervisors, the Board does not find that the Veteran has total social impairment due to PTSD.  Indeed, the Veteran has shown that he is close to specific family members and sometimes attends family gatherings.  Thus, while his PTSD significantly impacts his occupational abilities, which warrants a total disability rating based on individual unemployability, the evidence does not show total social impairment due to PTSD, which would warrant a 100 percent schedular rating.

In short, there is evidence for and against the Veteran's claim that his service-connected PTSD, alone, renders him unemployable.  The Board has resolved all reasonable doubt in the Veteran's favor and finds that the Veteran's PTSD alone renders him unemployable.  The Board finds that entitlement to a TDIU is warranted.


ORDER

Entitlement to a rating in excess of 30 percent prior to March 8, 2012, for PTSD, is denied.

Entitlement to a rating of 70 percent, but no more, for PTSD, is granted.

Entitlement to a total disability rating based on individual unemployability is granted.




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


